      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 STEPHEN EPPLEY,

                         Plaintiff,

 v.                                                     Case No. 2:20-cv-2053

 SAFC BIOSCIENCES, INC.,
 Serve: Registered Agent
 Corporation Service Co.                                JURY TRIAL DEMANDED
 2900 SW Wanamaker Dr., Ste. 204
 Topeka, KS 6614

                         Defendant.

                                         COMPLAINT

       COMES NOW Plaintiff, Stephen Eppley (“Plaintiff”), by and through his attorneys,

and alleges the following against Defendant SAFC Biosciences, Inc. (“Defendant”):

                                  NATURE OF THE CLAIM

       1.        Plaintiff prays for legal relief alleging wrongful termination in violation of

public policy.

       2.        Plaintiff prays for compensatory and punitive damages.

                                           PARTIES

       3.        Plaintiff is, and was at all times relevant to the allegations herein, a citizen

and resident of the state of Missouri and the United States.

       4.        At all times relevant herein, Plaintiff was employed by Defendant SAFC

Biosciences, Inc.

       5.        Defendant is a Delaware corporation with its principal place of business in

Kansas and is therefore a citizen of Delaware and Kansas.
       Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 2 of 9




                              JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction over the claim because the matter

in controversy exceeds, exclusive of interests and costs, the sum of $75,000.00 and by

virtue of the diversity of citizenship between Plaintiff and Defendant pursuant to 28

U.S.C. § 1332(a)(1).

       7.     This Court has jurisdiction over Defendant because its principal place of

business is in the State of Kansas, it transacted business in the State of Kansas, and the

tortious acts or omissions alleged in this Complaint were committed in whole, or in part,

within the State of Kansas.

       8.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in this

District.

                               FACTUAL ALLEGATIONS

       9.     Plaintiff   began   his   employment     with   Defendant,    a   biochemical

manufacturer, in January 2013 and worked at Defendant’s location in Lenexa, Kansas.

       10.    Plaintiff worked as a maintenance technician for Defendant and worked

with Doug Scheiderer (“Scheiderer”), a calibration technician for Defendant.

       11.    Plaintiff and Scheiderer worked night shifts with overlapping hours. While

working their respective night shifts, Plaintiff and Scheiderer would work alone together

from approximately 4 a.m. to 7 a.m.

       12.    In approximately July 2013, Plaintiff and Scheiderer got into an argument

which ended with Scheiderer threatening to “kick” Plaintiff’s “ass across the street on

Saturday at 7 a.m.” As Scheiderer walked away from this exchange, he angrily punched a

box causing packing peanuts to go everywhere.

                                             2
      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 3 of 9




       13.    Plaintiff reported Scheiderer’s conduct to Danny Chestnut (“Chestnut”),

Plaintiff’s supervisor, and also told Chestnut his concern that Scheiderer had a problem

with alcohol due to his behavior and the smell of his breath.

       14.    Plaintiff was then directed to meet with Jay Blunt (“Blunt”), Defendant’s

human resource director.     Blunt informed Plaintiff that the “rules” required either

someone in management or two different people to verify whether Scheiderer had an

alcohol problem. As a result, no further action was taken to follow-up on Plaintiff’s

concern about Scheiderer’s potential alcohol problem nor was action taken relating to

Scheiderer’s aggressive outbursts toward Plaintiff.

       15.    On the morning of October 23, 2013, Plaintiff and Scheiderer were involved

in another altercation.

       16.    On or about October 31, 2013, Plaintiff received a written warning from

Blunt regarding the October 23rd incident.

       17.    As reflected in the October 31st written warning, Plaintiff voiced his concern

that Scheiderer was creating a hostile work environment due to his conduct which

involved swearing, obscene language, and threats of violence.

       18.    The October 31st written warning informed Plaintiff that the company

expected him to abide by their policies and procedures and “[f]urther failure to abide by

our policies and procedures will result in further action up to and including termination

of employment.”

       19.    Per Defendant’s Corporate Business Conduct Policy, “[a]ny behavior that

creates an intimidating, hostile or offensive working environment is strictly prohibited.”




                                             3
       Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 4 of 9




       20.       The October 31st written warning did not state in what way Plaintiff

violated “policy and procedures”. The written warning merely stated that Plaintiff

complained of Scheiderer’s inappropriate behavior.

       21.       Plaintiff asked Blunt if the written warning meant he could not come to

Blunt anymore if he had issues with Scheiderer without fear of losing his job. Blunt

responded with only “I’m not going to tell you can’t.”

       22.       Plaintiff understood the October 31st written warning as an instruction not

to report any further behavior by Scheiderer even if such conduct was violent or

belligerent.

       23.       Despite the October 31st warning and discussion with Blunt, Scheiderer

continued to push Plaintiff into doors if they were walking near each other, verbally harass

Plaintiff, and “fake” punch at Plaintiff. This conduct persisted through the years and

Plaintiff was forced to tolerate the conduct due to Defendant’s failure to remedy the

hostile and threatening environment created by Scheiderer.

       24.       On or about September 19, 2018, while Plaintiff was performing a task at

the direction of one of Defendant’s engineers, Scheiderer walked up behind Plaintiff and

said “you’re too fucking stupid to work on that machine, I don’t know what the fuck they

think you’re going to do to fix it.”

       25.       Scheiderer then walked within a few feet of Plaintiff and made an upper-

punch motion towards Plaintiff’s head and said “that’s what I thought . . . you’re a fucking

little bitch!”

       26.       After completing the task, Plaintiff immediately contacted his supervisor,

Chestnut, and made him aware of what had just happened.



                                               4
      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 5 of 9




      27.     On or about September 20, 2018, Plaintiff met with Sylvia Fernald

(“Fernald”), a human resource representative, to discuss Plaintiff’s issues with

Scheiderer.

      28.     During this meeting, Fernald asked Plaintiff if he knew of any other

employees who were having issues with Scheiderer.

      29.     Plaintiff informed Fernald that many other employees had issues with

Scheiderer’s aggressiveness and hostile attitude.

      30.     Despite informing Fernald of Scheiderer’s conduct and the fact that other

employees had issues with Scheiderer’s aggressive and hostile attitude, no disciplinary

measures were taken with respect to Scheiderer.

      31.     On or about December 14, 2018, Scheiderer slammed Plaintiff into a wall.

Plaintiff did not report this incident to human resources because he believed further

reporting would be futile and would endanger his employment with Defendant.

      32.     On or about July 11, 2019, Plaintiff was walking through Defendant’s

warehouse when he noticed Scheiderer walking towards him.

      33.     Plaintiff pulled out his phone in order to avoid eye contact with Scheiderer

and to hopefully avoid any altercation with Scheiderer that could endanger Plaintiff or

Plaintiff’s employment status. Plaintiff also walked outside of the designated walkway to

physically avoid Scheiderer.

      34.     As Plaintiff passed Scheiderer, Scheiderer thrust his shoulder into Plaintiff’s

shoulder.

      35.     Plaintiff immediately informed Chestnut of the incident.             Chestnut

hesitated to inform James Jumonville (“Jumonville”), Plaintiff’s manager, about the



                                             5
      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 6 of 9




incident due to Plaintiff’s last written warning indicating one more incident would result

in Plaintiff’s termination.

       36.    After Chestnut reviewed camera footage of the incident, Chestnut informed

Plaintiff that he did not see how Plaintiff could get in trouble for this as Scheiderer was

clearly the instigator.

       37.    Chestnut informed Jumonville of the incident approximately a week later

and Jumonville shared the information with Blunt.

       38.    When Blunt and Jumonville reviewed the footage, they kept rewinding the

footage and finding things that Plaintiff should have done differently in handling

Scheiderer and to avoid being attacked by Scheiderer.

       39.    Plaintiff wrote a complaint and, believing Defendant’s local human resource

department would retaliate, he sent the statement to the corporate human resource

department via the “Speak-Up Line”, an internet portal provided to employees for

anonymous reporting of internal issues.

       40.    Plaintiff reported the July 11th incident to MilliporeSigma via the “Speak-

Up Line” under the category “Violations of our principles in the workplace and Human

Rights” with the subject header of “Hostile Work Environment.”

       41.    Plaintiff received a response from the “Speak-Up Line” on July 22, 2019,

stating that Plaintiff’s complaint had been received and that they “are looking into this

matter and will come back to you as soon as possible.”

       42.    On July 23, 2019, Plaintiff’s employment with Defendant was terminated by

Engineer Brad Foster (“Foster”).




                                            6
      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 7 of 9




       43.    In explaining the decision to fire Plaintiff, Foster informed plaintiff that the

“straw that broke the camel’s back” was that they believed that Plaintiff did not “deviate”

enough to avoid issues with Scheiderer.

       44.    Based on information and belief, the reason given for Plaintiff’s termination

was pretextual, and the true reason for Plaintiff’s termination was his reporting of the

assault/battery and hostile work environment.

                                   Count I
         Retaliatory Discharge/Wrongful Termination in Violation of
                        Public Policy-Whistleblowing

       45.    Plaintiff incorporates by reference the allegations in the preceding

paragraphs as if set forth herein.

       46.    The K.S.A. § 21-5412(a), defining the crime of assault in Kansas, defines

assault as the act of “knowingly placing another person in reasonable apprehension of

immediate bodily harm.”.

       47.    The K.S.A. § 21-5413(a), defining the crime of battery in Kansas, defines

battery as the act of “knowingly or recklessly causing bodily harm to another person; or

knowingly causing physical contact with another person when done in a rude, insulting

or angry manner.”

       48.    Plaintiff’s acts of reporting potential criminal activity by a fellow employee

to his employer were acts protected by the public policy of the State of Kansas, as reflected

by the statutes cited herein.

       49.    A reasonably prudent person would have concluded that Scheiderer was

engaged in activities that violated rules, regulations, or the law pertaining to public health

and safety and the general welfare.



                                              7
      Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 8 of 9




       50.    Prior to Plaintiff’s discharge, his employer knew of his complaints regarding

Scheiderer’s alleged criminal conduct.

       51.    Plaintiff’s complaints were done in good faith based on concern regarding

the wrongful activity reported.

       52.    Plaintiff was terminated in retaliation for reporting his complaints

regarding Scheiderer’s alleged criminal conduct.

       53.    Based on information and belief, the reason given for Plaintiff’s termination

was pretextual, and the true reason for Plaintiff’s termination was his reporting of the

assault/battery and hostile work environment.

       54.    Plaintiff was terminated in violation of public policy.

       55.    As a result of Defendant’s conduct, Plaintiff sustained damages including

lost wages, lost benefits, and emotional distress.

       56.    The actions and conduct set forth herein were outrageous and showed evil

motive or reckless indifference or conscious disregard for the rights of Plaintiff and

others, and therefore Plaintiff is entitled to punitive damages from Defendant, to punish

Defendant and to deter Defendant and others from similar conduct.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant,

and prays for compensatory and punitive damages, for prejudgment and post-judgment

interest as provided by law, costs expended, and other relief as this Court deems just,

proper and equitable.

                             DEMAND FOR JURY TRIAL

       Plaintiff requests a jury trial on all issues pursuant to FRCP Rule 38.




                                             8
       Case 2:20-cv-02053-JWB-ADM Document 1 Filed 02/06/20 Page 9 of 9




                        DESIGNATION OF PLACE OF TRIAL

        Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place

of trial.

                                                 Respectfully submitted,

                                                 HOLMAN SCHIAVONE, LLC

                                             By: /s/Brandon L. Corl___
                                                Anne Schiavone, KS Bar# 19669
                                                Brandon Corl, KS Bar #23043
                                                4600 Madison Avenue, Suite 810
                                                Kansas City, Missouri 64112
                                                Telephone: 816.283.8738
                                                Facsimile: 816.283.8739
                                                aschiavone@hslawllc.com
                                                bcorl@hslawllc.com
                                                ATTORNEYS FOR PLAINTIFF




                                             9
